—Order, Supreme Court, New York County (Leland DeGrasse, J.), entered November 16, 1998, which denied defendants’ motion to vacate plaintiffs’ note of issue, unanimously affirmed, with costs.
In light of the motion court’s subsequent order, entered on or about April 8, 1999, granting defendants’ motion for reargument to the extent of ordering additional disclosure, we find no basis for disturbing the original order denying defendants’ motion to vacate plaintiffs’ note of issue. Concur — Sullivan, J. P., Nardelli, Tom, Saxe and Friedman, JJ.